


Exhibit 10.6

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement by and between Rite Aid
Corporation, a Delaware Corporation (the “Company”) and Robert I. Thompson
(“Executive”) is entered into as of the 23rd day of September, 2009 (the
“Amendment No. 1 Effective Date”).

 

WHEREAS, Executive and the Company previously entered into that certain
employment agreement dated as of February 3, 2008 (the “Effective Date”) as
amended by a Policy Amendment to Employment Agreement for Compliance With
Internal Revenue Code Section 401A (collectively, the “Agreement”); and

 

WHEREAS, the Company and Executive now desire to amend the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive hereby agree as
follows:

 

1.               The first sentence of Section 1, Term of Employment is hereby
deleted and replaced with the following:

 

“The term of Executive’s employment under this Agreement shall commence on the
Effective Date and unless terminated pursuant to Section 5 below, shall continue
for a period ending on the date that is two (2) years following the Effective
Date (the “Original Term of Employment”)”;

 

2.               In Section 3.1, Base Salary the phrase “Two Hundred and Fifty
Thousand Dollars ($250,000.00)” is hereby deleted and replaced with the phrase
“Three Hundred Seventy-five Thousand Dollars ($375,000.00”).

 

3.               Section 3.2, Annual Performance Bonus is hereby deleted in its
entirety and replaced with the following:

 

“The Executive shall participate each fiscal year during the Term in the
Company’s annual bonus plan as adopted and approved by the Board or the
Compensation Committee from time to time.  For Fiscal Year 2010, Executive’s
annual bonus opportunity pursuant to such plan shall equal fifty percent (50%)
(the “Annual Target Bonus”) of the Base Salary in effect through the Amendment
No. 1 Effective Date and sixty percent (60%) of the Base Salary in effect for
the balance of Fiscal Year 2010.  For subsequent fiscal years, the Annual Target
Bonus may be adjusted (including eliminated or reduced, with such elimination
and/or reductions to the same extent that annual bonus opportunities for
similarly situated senior management employees approved annual bonus plan for
that year.

 

4.               Subsections (a) and (b) of Section 5.3, Compensation Upon
Termination of Executive’s

 

--------------------------------------------------------------------------------


 

Employment by the Company Other Than for Cause or by the Executive for Good
Reason are hereby deleted in their entirety and replaced by the following:

 

“(a) Executive shall be entitled to receive (i) the Accrued Benefits, (ii) an
amount equal to two (2) years of Executive’s then Base Salary as of the date of
termination of employment, such amount payable in equal installments pursuant to
the Company’s standard payroll procedures for management employees over a period
of two (2) years following the date of termination of employment, and
(iii) continued health insurance coverage for Executive and his immediate family
for a period of two (2) years following the date of termination of employment.

 

(b) The Executive’s stock option awards held by Executive shall vest and become
immediately exercisable and the restrictions with respect to any awards of
restricted stock shall lapse, in each case to the extent such options would
otherwise have become vested and exercisable (or such restrictions would have
lapsed) had Executive remained in the employ of the Company for a period of two
(2) years following the date of termination.  Except as provided in
Section 3.3(b), such portion of Executive’s stock options (together with any
portion of Executive’s stock options that have vested and become exercisable
prior to the date of termination) shall remain exercisable for a period of
ninety (90) days following the date of termination of employment (or, such later
date as may be permitted by the relevant stock option or equity plan, or, if
earlier, until the expiration of the respective terms of the options), whereupon
all such options shall terminate.  Any remaining portion of Executive’s stock
options that have not vested (or deemed to have vested) as of the date of
termination shall terminate as of such date; and all shares of restricted stock
as to which the restrictions shall not have lapsed as of the date of termination
shall be forfeited as of such date.”

 

5.               The first sentence of subsection (b) of Section 5.5,
Compensation Upon Termination of Executive’s Employment by Reason of Executive’s
Death or Total Disability is hereby deleted in its entirety and replaced by the
following:

 

“(b) All stock option awards held by Executive shall vest and become immediately
exercisable and the restrictions with respect to any awards of restricted stock
shall lapse, in each case to the extent such options would otherwise have become
vested and exercisable (or such restrictions would have lapsed) had Executive
remained in the employ of the Company for a period of two (2) years following
the date of termination.”

 

6.               Employment Agreement to Remain in Effect.  Except as modified
by this Amendment No. 1, the Agreement shall remain in full force and effect in
accordance with its terms.  In the event of a conflict between the provisions of
this Amendment No. 1 and the Agreement, the Amendment no. 1 shall be
controlling.  All terms defined in the Agreement and not otherwise defined
herein shall have the same meaning as in the Agreement.

 

 

RITE AID CORPORATION

 

 

 

By:

/s/ Marc A. Strassler

 

 

Marc A. Strassler

 

 

Executive Vice President

 

 

 

 

 

/s/ Robert I. Thompson

 

 

Robert I. Thompson

 

--------------------------------------------------------------------------------
